 
Exhibit 10.G.02
Exclusive Agency Agreement


 
This Exclusive Agency Agreement is made this 10th. day of February, 2009, by and
between OptiCon Systems, Inc., a Nevada corporation with its principal place of
business at 449 Central Ave, Suite 101, St. Petersburg, FL 33701 (the
“Company"), and Mfumo Networking Solutions cc, a South Africa closed
corporation, CC Reg. No. 99/18835/23, with its principal place of business at 68
Cranbourne Avenue, Benoni, South Africa 1550 (“Mfumo” or "Agent").
 
WHEREAS, the Company offers a network management solution for physical and
logical layer and fault detection, including on fiber-optic systems, via
software, professional services, and integrated systems for Telecom,
Communications and Alternative Energy companies (“Services”) using the Company’s
unique Opticon Fiber Optic Network Management System; and


WHEREAS, Mfumo Networking Solutions is a leading telecommunications integrator
company in South Africa focusing within the Information Technology and
Telecommunications environment, with personal and business relationships in
within the governmental and municipal agencies as well as private enterprises in
South Africa and the marketing expertise and infrastructure to promote and
develop the Company’s products and services to a wide range of customers.


WHEREAS, the Parties are interested in establishing a mutually beneficial
business relationship in order to further the mutual interests of both Parties;
and


WHEREAS, the Parties wish to enter into an agreement whereby the Company would
appoint Mfumo Networking Solutions to be the Exclusive Agent for the Company in
the Republic of South Africa and future appointments for other countries in
Africa in order to install the OptiCon Network Manager™  software for the
Company’s customers, to provide Data Services, including mapping and monitoring
the Customers’ network systems, train Customer personnel, troubleshoot network
problems, and assist the Customers in all matters relating to the operation of
the Company’s Products and Services; and


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the mutual
covenants set forth herein, the Parties hereto agree as follows:


1.0            Definitions.


1.01          "Products" shall mean Company products, software, accessories and
services offered by the Company for sale in the Territory which are listed in
Exhibit A attached hereto, as the same may be amended or modified from time to
time by the Company in its sole discretion.


1.02          "Territory" shall mean the geographical area, specified
prospects/customers or areas described in Exhibit B attached hereto, as the same
may be amended or modified from time to time by duly authorized representatives
of the parties hereto in writing.


1.03          "Net Billings" shall mean all amounts invoiced in respect to the
services provided by the Agent to the Customers relating to the installation,
mapping, monitoring, and professional services provided to customers of the
Company’s products and services under this Agency Agreement (other than the
actual sale of the OptiCon software, and sales of the software maintenance,
which are the object of a separate agreement) less actual discounts, credits,
refunds and allowances made, freight, transportation, C.O.D., insurance and
similar charges, and any applicable Value Added Tax or other similar taxes.

 
 

--------------------------------------------------------------------------------

 



1.04          "Bookings" shall mean orders from customers that have been
received, acknowledged and accepted by the Agent.  A copy of such order shall be
remitted to the Company upon approval by the Agent.


1.05          "Agency and Royalty Fees" shall mean the Company's compen­sation
for performance of its duties hereunder at the rates set forth in Article 9.0 of
this Agreement, as the same may be amended or modified from time to time by the
mutual consent of the Company and the Agent.


1.06          “Customers”    shall mean companies, enterprises, organizations,
and other entities, whether private or public who have purchased the OptiCon
Network Manager™ (“Software”), either from the Agent or directly from the
Company, and who require professional services, similar to those provided by the
Agent, in order to install, map and monitor the network system, troubleshooting,
training, and other professional services relating to the use of the
Software.    Customers shall include Regular Account customers or Industrial
Distributors customers recruited by the Company through its own Sales
Representatives.


1.07          "House Accounts" shall mean those customers for or purchasers of
the Company Products which are located within the Territory and which are
designated from time to time in writing by the Company as House Accounts.  House
Accounts designated by the Company at the time of execution of this Agreement
are set forth in Exhibit B attached hereto. The Company may in its sole
discretion designate other customers as House Accounts by giving Agent at least
ten (10) days prior written notice of such designation before such designation
becomes effective.


1.08          "Regular Accounts" shall mean those customers for or purchasers of
the Company Products which are not defined in Article 1.07 above and shall be
serviced by the Agent.


1.09          "Industrial Distributor" shall mean those persons, firms or
organizations purchasing the Company Products for resale to customers in the
Territory (excluding House Accounts) in accordance with distributorship
agreements entered into from time to time with the Company, which shall also be
serviced by the Agent.


1.10          "Confidential Information" shall mean all informa­tion made
available by the Company to the Exclusive Agent and/or its officers and
directors, agents, employees, related companies, partnerships, trusts or other
entities and their employees, or agents in connection with this Agreement which
the Company protects against unrestricted disclosure to others and
which:  (i) if in written or other tangible form, is clearly designated as
"Confidential"; or (ii) if disclosed orally, is designated as "Confidential" in
a written memorandum delivered by the Company promptly following such oral
disclosure.  By way of illustration, but no limitation, Confidential Information
may include proprietary technical data and concepts, vendor and customer
information, financial information and marketing data.


2.0           Appointment


2.1           The Company hereby grants to Mfumo Networking Solutions cc, the
Exclusive Agency to provide Data Services to Customers, including the
installation of the OptiCon Network Manager™, including mapping and monitoring
the Customers’ network systems, and providing all relating professional services
to the Company’s customers relating to the operation of the Company’s Products
and services (other than the actual sale of the OptiCon Network
Manager™  software, and sales of the software maintenance, which are the object
of a separate agreement) in the Republic of South Africa.


2.2           Should Agent is able to locate a qualified Customers in other
countries, cities or geographical areas other than the Territory, and subject to
other relationships the Company may have with other entities in or for that
particular territory, the Company may also appoint Mfumo as its Exclusive Agent
to provide similar services relating to the Company’s Products and services in
the particular new territory.


2.3           Should the Company secure Customers in any other territories in
the continent of Africa, or elsewhere, it may request the Agent to provide
services to those customers similar to the services being provided to the
Company’s Customers in South Africa, without creating an exclusive agency
relationship in those countries.  The term and conditions of these engagements
will be negotiated between the Company and Mfumo at the time of the engagement.

 
 

--------------------------------------------------------------------------------

 





2.4           Agent understands that the Company shall have the absolute
discretion in evaluating and approving an extension of Territory.  The Company
reserves the right to accept or reject any application of any prospective
Territory.


3.0           Duties of the Agent.
  During the term of this Agreement, the Agent agrees as follows:


3.1.           Agent shall use best business practices in conducting itself and
in presenting the Company’s Products.  Agent agrees to safeguard, protect and
promote the reputation of the Company and shall not engage in any conduct, which
might be harmful to the reputation of the Company.  Agent shall not engage in
any deceptive, misleading, unethical, unlawful or immoral conduct or
practices.  Agent shall defend, indemnify and hold harmless the Company, its
officers, directors and employees from any and all claims arising from the
Agent’s acts or omissions in violation of Agent’s obligations.


3.2           During the term of this Agreement, Agent shall maintain at least
one office in the territory which shall be continually open and adequately
staffed during normal working hours.  Agent shall employ adequate number of
qualified personnel in order to adequately discharge its duties hereunder.


3.3.           The Agent shall be responsible for paying all taxes, due on
Agent’s earnings and compensation in any form including earnings under this
Agreement, as well as all other local taxes, including VAT, property taxes,
license fees to municipalities, etc.


3.4.           Agent will be solely responsible for any and all agreements with,
and any and all payments and other obligations to its own employees or
affiliates, suppliers, independent contractors and sub-contractors, etc.


3.5           The Agent agrees to undertake, at its own expense, those
administrative functions deemed necessary for the proper management of its
duties under this Agreement, including, but not limited to:


 
a.           The Agent shall provide personnel for attendance of general, sales
and training/updating conferences as the Company may establish from time to
time.

 
b.           The  Agent shall submit an initial and annual revenue/sales
forecast, revised and updated every 3 months.

 
c.           The Agent shall submit on a regular basis, customer contact reports
for new and potential customers, containing contact details, and details of
contractual arrangement, potential uses of the Company’s
Products, etc.

 
d.           The Agent shall report to the Company Customer interest in
potential new or modified Products within the Company’s field of operations.

 
e.           The Agent shall report to the Company regarding activities of the
Company’s competitors of which the Agent becomes aware during the course of
performing the services hereunder.

 
f.           The Agent shall promptly notify the Company of any complaint or
claims made or brought against Agent or the Company with respect to the
Company’s Products or Services.



3.6           The Agent shall be responsible for designing and documenting an
operational plan with adequate policies and procedures relating to the
deployment of equipment and staff and providing the Company of such plan for
review and approval.   The Agent shall review and update the operational plan
annually, and submit such updated plan to the Company for approval.  The major
section of the operational plan would include the following items:
 
 
a.           Providing a list of individuals involved in performing services
under this Agreement, including their qualifications, length of service, etc.

 
b.           Providing adequate customer support staff and infrastructure
(computer systems, telephone systems, etc.).

 
c..           Designing and documenting a quality control system.

 
d.           Establishing an internal staff training program for (1) the
installation of the OptiCon Management Software Systems, and (2) for the
monitoring of the customers’ network systems.


 
 

--------------------------------------------------------------------------------

 



6.0           Duties of the Company.
 
  During the term of this Agreement, the Company agrees as follows:
 
(a)           The Company shall provide the Agent with current technical
information regarding the Products and Services; and

 
(b)           The Company shall provide the Agent’s personnel of in-depth
technical training in the installation and use of the OptiCon Network Manager™
software for its field technicians, programmers, and sales personnel, as the
Agent may determine.  The adequate training of the Agent’s staff consists of 2-3
weeks of classroom and field training.

 
(c)           The Company shall continue to upgrade the OptiCon Network Manager™
software and will make such software upgrades to the Agent for the installation
and upgrading the Customers systems.

 
(d)           The Company shall furnish to the Agent, without charge, reasonable
quantities of promotional sales literature and brochures, catalogue sheets,
price lists and engineering data and such other information and sales aids as,
in the Company's opinion, are appropriate for use by the Agent in performing its
duties hereunder.



5.0           Term


The Initial Term of this Agency Agreement shall be for twenty-four (24) months
commencing upon the execution of the Agreement, and renewed automatically for
additional twelve (12) month periods under terms and conditions to be
negotiated, unless previously terminated by either party in accordance with
Article 11 and Article 12.  Request by Agent for additional extension of the
Agreement shall be in writing no less than thirty (30) before expiration of the
effective term.  The Company shall not arbitrarily deny such request.


6.0           Independent Contractor


This Agreement shall not render the Agent or its employees as an employee,
partner or joint venture of the Company for any purpose. The Company shall not
be responsible for withholding taxes with respect to the Agent’s or its
employees. Neither Agent nor its employees shall have any claim against the
Company for vacation pay, sick leave, retirement benefits, worker’s
compensation, health or disability benefits, unemployment insurance benefits or
employee benefits of any kind.


7.0           Exclusivity


This Agreement is an Exclusive appointment of Mfumo as the Company’s Agent, and
therefore Agent shall refrain from entering into similar agreements with third
parties in competition with the Company’s Products and services. However, Agent
is barred during the term of this Agreement and for 2 years after termination of
this Agreement from soliciting Company’s Customers for the sale of any Products
or services that compete with the Company’s Products and services.


8.0           Representations


Agent agrees not to make false or fraudulent representations about the Company,
the Company’s products or services, the Company compensation plan, or income
potential. Any marketing materials, collateral, compensation plans to be
advertised or presented may only be used with prior written approval from the
Company. Any violation of this policy can terminate this Agreement.


9. 0           Agency and Royalty Fees


9.1            Agency Fee:  The Agent would pay the Company an Agency Fee
consisting of the purchase ten (10) complete packages of the OptiCon Network
Manager™ Licenses at the current quantity discounted price for 10 User Servers,
as published by the Company,  less 15% representing the commission amount to
which the Agent would be entitled to.  The Agent would be free to re-sell the
software to prospective customers.  Payment shall be made to OptiCon Systems,
Inc. via wire transfer as follows: 50% upon signing this agreement and the
remaining 50% payable 30 days thereafter.  All payment to the Company shall be
nominated is U.S. Dollars.

 
 

--------------------------------------------------------------------------------

 



9.2            Royalty Fees: The Agent shall pay the Company a Royalty Fee
amounting to 10% of the gross Net Billings directly invoiced by the Company with
respect to services performed for Customers, whether such customers are
recruited by the Agent or Regular Account customers or Industrial Distributors
customers recruited by others, but excluding in each case Net Billings with
respect to sales of Products purchased by the Agent as described in Article
9.1.  All payments to the Company shall be nominated in U.S. Dollars.


 
(a)           Payments of the Royalty Fee, as described hereunder, shall be made
by direct wire transfers to the Company on a monthly basis, by the 15th. day of
the month following the month Customer funds were received by the Agent.

 
(b)           The payment of each Royalty Fees shall be accompanied by a
statement setting forth in reasonable detail the computation of the Royalty Fee
being paid, with Customer’s name, original tender or agreement amount, addition
or deletion from contractual amount or deductions identifying invoices by number
with appropriate explanation.

 
(c)           Royalty Fees shall not accrue or be payable on orders or shipments
for any non-production items, such as experimental samples, tools or equipment,
development or experimental products, special testing equipment or any similar
equipment, unless provided by the Company.

 
(d)            If this Agreement is terminated by either party as provided in
Article 12, or if the Agreement with Agent is terminated due to an Event of
Default as provided in Article 11, the Agent shall be obligated to continue
paying the Company a Royalty Fee for a period of 5 years after the termination
of this Agreement, for Products and Services the Agent has provided to Customers
and continues to provide to Customers thereafter. The provisions of this
subsection shall survive the termination of this Agreement.



10.0          Use of Service Marks including trade marks, logos, prices, plans,
product names.


The Agent may not use any of the Company’s service marks without the express
prior written permission of the Company. The Company materials, whether printed,
produced on the internet, on film, videotape, or produced by sound recording,
are copyrighted and may not be reproduced in whole or in part by Agent or any
other person except as authorized by the Company.


11.0          Events of Default


11.1.         Any of the following circumstances shall constitute a material
breach (“Event of Default”) of this Agreement:


 
a.           Agent fails to perform its obligations hereunder, or breaches any
provision of this Agreement.

 
b.           Agent participates or engages in any fraudulent, illegal or other
wrongful activity, including but not limited to the falsification or
misrepresentation of facts or circumstances regarding, or the forgery of, any
Letter of Agency.

 
c.           The insolvency, bankruptcy, dissolution, or the filing by or on
behalf of Agent of any claim or proceeding for receivership, relief from
creditors, any assignment by Agent for the relief of debtors, or the appointment
by or on behalf of Agent of a trustee for its property.

 
d.           Any attempt by Agent to assign this Agreement or any part of this
Agreement without OptiCon Systems, Inc.’s prior written consent.

 
e.           The breach by Agent of any of the restrictions set forth in
Paragraph 8 of this Agreement regarding use of OptiCon Systems, Inc. service
marks.

 
f.           Any violation of the prohibitions in Articles 13 or 14 this
Agreement.



11.2          Remedies to the Company - Upon the occurrence of any Event of
default, the Company may immediately terminate this Agreement without written
notice to Agent. Termination of this Agreement shall be in addition to, and not
in lieu of, all other rights and remedies available to the Company under this
Agreement or under applicable law and/or in equity.


11.3          Duties upon Termination. Upon termination of this Agreement due to
the occurrence of an Event of Default, the Company shall have no further
obligation to the Agent, and Agent shall refrain from any further use of OptiCon
Systems, Inc.’s name or property, and shall return to the Company all material
relating to the Company’s Products then in Agent's possession or otherwise
obtained by Agent in connection with this Agreement.

 
 

--------------------------------------------------------------------------------

 





12.0          Termination


12.1.         In event that the Agent violates any provision of this Agreement,
the Company has the right to terminate this Agreement immediately and without
notice.


12.2.         This Agreement may be terminated by either party upon ninety (90)
days prior written notice in accordance with Article 19.


13.0          Confidentiality


13.1.         Parties acknowledge that in the course of performing their
obligations under this Agreement each Party may disclose to the other or each
Party may come into possession of Confidential Information and proprietary
information/data/material relating to the other Party’s business, and therefore,
agree to abide by the terms of the Agreement.


13.2         The Parties mutually agree not to disclose to any third party any
“Confidential Information” provided to the other in the course of and as a
result of their business transactions and activities together.


14.0          Non Circumvention


The Parties of this Agreement, separately and individually agree that no effort
shall be made to circumvent this Agreement or the agreed terms thereof in an
effort to gain fees, commission, remuneration, or considerations to the benefit
of one or more of the Parties of this Agreement, while excluding equal or agreed
to benefit to any other of the Parties of this Agreement.  The Parties hereby
irrevocably affirm and warrant the assign that they will not circumvent, avoid
bypass each other in conducting business with introduced Parties represented, or
are associated with, including brokers, investors, financiers, or any other
third Parties, directly or indirectly to avoid payment, fees, or commissions in
any and all transactions with any and all corporations, partnerships, or
individuals revealed by either Party in connection with any and all transactions
involving the Company’s Products, or additions, renewals, extensions, new
contracts, amendments or renegotiations, or third Party assignments thereof,
without specific and agreed to written permission of the other Party.


15.0           Public Announcements


The Company and the Exclusive Agent will have the right to publicly announce in
press releases, print media, radio, online or TV interviews significant
developments related to this Agreement and the nature of the business
relationship.  Each Party hereto shall use best efforts to inform the other
Party of all public announcements contemplated by them, and provide a copy of
such announcement.


16.           Damages:
 
16.1          The Company shall not be liable for any losses, injuries, damages
or claims of any nature whatsoever arising from the negligence or fault, whether
intentional or negligent, of Agent, its employees, sub-contractors, or agents
which Agent may be subject to or incur as a result of any of its activities in
connection with this Agreement.  Agent shall carry adequate business insurance,
at its own expense, to cover such contingencies and will, upon request, submit
proof thereof to the Company's satisfaction.  Agent shall indemnify and hold the
Company harmless from any claims, injuries, damages or losses for property
damage, personal injury, or any other liability arising from the negligence or
fault, whether intentional or negligent, of Agent, its employees,
sub-contractors or agents.
 
16.2         The Company liability under this Agreement shall be limited to
losses, injuries, damages or claims which Agent may be subject to or incur as a
result of the negligence or fault of the Company and/or any of its employees,
agents or suppliers, including manufacturing defects or faults in any of the
Products.
 
16.3          The Company shall indemnify and hold Agent harmless from any
claims or losses for property damage, personal injury, or any other liability
arising from the above stated in art 16.2.
 

 
 

--------------------------------------------------------------------------------

 



 
17.0          Miscellaneous


This Agreement: (a) constitutes the entire agreement of the parties with respect
to its subject matter and supersedes all previous agreements or understanding,
whether oral or written; (b) may be amended or modified by Company at any time
with notice to Agent, but may not be amended by Agent without Company’s prior
written consent; (c) is binding upon and will inure to the benefit of the
parties and their respective successors, transferees, personal representatives,
heirs, beneficiaries and permitted assigns; (d) may not be assigned in whole or
part by Agent except with the prior written consent of Company; and (e) shall be
governed by and interpreted in accordance with the laws of the State of Florida,
without regard to its conflict of laws and rules.


18.0          Arbitration


This Agreement is governed under the laws of the State of Florida. The parties
agree that they will attempt to resolve any claim, dispute, or other difference
between them informally and in good faith. If the parties are not successful,
the claim, dispute, or other difference shall be exclusively resolved by binding
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, with arbitration to occur at Tampa, Florida (unless
otherwise required by applicable law). The decision of the arbitrator will be
entitled to enforcement in any court of competent jurisdiction. This provision
shall not be construed so as to prohibit the Company from obtaining preliminary
and permanent injunctive relief in any court of competent jurisdiction.


19.0          Notices


All notices shall be delivered by hand, or sent via certified mail, postage
prepaid, return receipt requested, or via facsimile or E-mail to the address
and/or fax number of the party as it appears below:


OptiCon Systems, Inc.
449 Central Avenue, Suite 101
St. Petersburg, Florida 33701 USA
Phone (727) 417-9338 ** Fax (813) 354-2739
Attention: Sam Talari, Chairman
E-mail: talari@futuretechcapital.com

 
As to the Company:


Mfumo Networking Solutions cc
68 Cranbourne Avenue
Benoni, South Africa 1550
Phone/Fax: 011 845 3322  Mobile: 083 299-0573
Attention: Phil Mabunda
E-mail: phil@mfumonetworking.co.za

 
As to the Agent:
 
20.0          Severability


If any provision of this Agreement is determined by a court or other
governmental authority to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provisions of this Agreement. Further, the provision
that is determined to be invalid, illegal or unenforceable shall be reformed and
construed to the extent permitted by law so that it will be valid, legal and
enforceable to the maximum extent possible.


 
 

--------------------------------------------------------------------------------

 

As to the Company:


___/s/ Sam Talari________________
Authorized Signature
NameSam Talari
Title:  Chairman of the Board


Executed this 24th day of February, 2009.






As to the Agent:


___/s/  Phil Mabunda_____________
Authorized Signature
Name: Phil D. Mabunda
Title: Managing Director


Executed this 24th day of February, 2009.






(SIGNATUE PAGE MFUMO NETWORKING SOLUTIONS AND OPTICON SYSTEMS, INC.
EFFECTIVE THIS 10th. DAY OF FEBRUARY, 2009)
 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A


 
I.
PRODUCTS:

 
  The Company products covered by this Agreement are listed below, but not
limited to:
 
i.
OptiCon Network Manager™ Version R-3.0.0.1

 
 
ii.
OptiCon Maintenance Contracts

 
 
II.
SERVICES:

 
  Data Services, including professional services relating to the installation of
the OptiCon Network Manager™, mapping and monitoring the Customers’ fiber optic,
wireless, or other telecommunication networks, training and support, and any
other services relating to the Customer use of the Opticon Network
Manager™.  Charges for Data Services to Customers in the Territory shall be
determined by mutual consent of the Company and the Agent, and are to be based
on standard billing rates for similar services.






EXHIBIT B
 


 
 
I.
TERRITORY/ACCOUNTS:

 
 The following Territory/Account(s) is/are hereby assigned to Mfumo Networking
Solutions cc as the Exclusive Agent for OptiCon Systems, Inc. relating to their
Products and Services as described in this Agreement:


 
i.
Territory: Republic of South Africa

 
 
ii.
Other Territories/Accounts: Subject to pre-approval by the Company.

 
 
II.
HOUSE ACCOUNTS:

 
  The following house accounts are assigned to the Agent for installation of the
OptiCon Management Software and all other related services being provided by the
Agent, and made part and parcel to this Agreement.


 
III.
EXCLUSIVE TERRITORY/ACCOUNTS:

 
 The Company assigns accounts by customer. When a Agent introduces a potential
customer to the Company by providing his name, position and title, the
organization that he is affiliated with and his email address or telephone
number and address, the Company provides approval to the Agent in writing and
the potential customer is then entered into our data base. Once this information
is presented to the Company this customer is designated as the Agent’s Exclusive
account as long as the Agent Agreement is in effect, provided that this account
places an order with the Company within the 12 month period after the
registration.  If the account has not placed an order within the twelve month
period, the customer must be reregistered with the Company for another 12 month
period.  Exclusive accounts are listed below.  This schedule shall be updated
regularly.


IV.   REFERRING BUSINESS AGENT:  Develco cc





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
